Case 1:20-cv-09324-GBD-BCM Document 7 Filed fptee620

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Raymond Mayrart,

Plaintiff(s),
-against- 20cv9324(GBD)
PRO SE PRETRIAL
William Keyser. CONFERENCE
Defendant(s).

 

X

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Barbara C. Moses for the purposes of Case Management and Scheduling pursuant
to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Barbara C. Moses and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: November 16, 2020
New York, New York

S RDERED:

LOM pe Bb. Dona

rge Bf Daniels
ted States District Judge

 

 
